 Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 1 of 43




    Exhibit 1 to the
Porzecanski Declaration
          Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 2 of 43



                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK

                                        CASE NO. 19 Civ. 10023 (KPF)

                                PETRÓLEOS DE VENEZUELA, S.A., PDVSA
                                PETRÓLEO, S.A., and PDV HOLDING, INC.,

                                     Plaintiffs and Counterclaim Defendants

                                                        -vs-

                                   MUFG UNION BANK, N.A. and GLAS
                                          AMERICAS LLC,

                                    Defendants and Counterclaim Plaintiffs.


                 DECLARATION OF PROFESSOR ARTURO C. PORZECANSKI


        Pursuant to 28 U.S.C. § 1746, Arturo C. Porzecanski declares as follows:

         1.       I, Arturo C. Porzecanski, have been retained by Paul, Weiss, Rifkind, Wharton &

Garrison, LLP, counsel for MUFG Union Bank, N.A. (in its capacity as Trustee) and GLAS Americas

LLC (in its capacity as Collateral Agent) (collectively, the “Defendants”) in the above-captioned

matter, to offer my opinion as an expert in the field of international finance on the economic

implications of contractual choice-of-law provisions in the international bond market relating to

sovereigns and state-owned enterprises. 1

         2.       The context for my opinion concerns a dispute arising from a debt securities issuance

by Petróleos de Venezuela, S.A. (“PDVSA”) in October 2016. PDVSA is an oil and gas company


1
  Significant distinctions exist between a sovereign and a state-owned enterprise. For example, sovereigns cannot declare
bankruptcy. (Buchheit et al. 2020, 329–30). In contrast, a state-owned enterprise may have access to bankruptcy
proceedings. (World Bank 2014, 38.) In fact, some commentators have specifically noted that PDVSA and its
subsidiaries, unlike the Bolivarian Republic of Venezuela, can seek bankruptcy relief. (Weidemaier and Gauthier 2017).
The inability of a sovereign to declare bankruptcy—an inability that is not shared by many state-owned enterprises—has
required the development of international norms and procedures for restructuring the debts of a sovereign. (Buchheit et
al. 2020, 333). The reasons market participants prefer New York or English law, however, apply to both sovereigns and
state-owned enterprises. For that reason, this Declaration discusses the debt of sovereigns and state-owned enterprises
together.
          Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 3 of 43



wholly owned by the Bolivarian Republic of Venezuela. In 2016, PDVSA was in financial distress

and struggling to meet its debt obligations, including payments on outstanding bonds due to mature

in 2017 (the “2017 Notes”). To alleviate this near-term debt burden, PDVSA offered to exchange

the 2017 Notes for new bonds due to mature in 2020 (the “2020 Notes”). The terms of this exchange

were laid out in an Offering Circular. The terms of the 2020 Notes were memorialized in and

governed by an indenture (“Indenture”), a pledge and security agreement (“Pledge Agreement”), and

a set of global notes (“Global Notes”) (and, together with the Indenture and Pledge Agreement, the

“2020 Notes”). The Offering Circular specified that the 2020 Notes would be governed by New York

law, 2 and the Indenture, Pledge Agreement, and Global Notes each contains a choice-of-law

provision specifying that each document is governed in all respects by New York law. 3

        3.       I understand that PDSVA has defaulted on the 2020 Notes by failing to make a

required payment of principal and interest that was due on October 27, 2019. (Compl. ¶¶ 73–83). I

further understand that Plaintiffs have taken the position that the 2020 Notes are unenforceable

because they were not approved by the Bolivarian Republic of Venezuela’s National Assembly,

which Plaintiffs argue the Venezuelan Constitution requires. (Compl. ¶¶ 73–83). Defendants, on the

other hand, take the position that the 2020 Notes are enforceable because, among other reasons, they

are governed by New York law rather than Venezuelan law. (Ans. ¶¶ 148–150, 175–187).

I.      Assignment

        4.       I have been asked by counsel for Defendants to describe the economic function that

New York choice-of-law provisions have performed in the development of international debt

markets, the pricing of bonds in these markets, and outcomes for investors in times of distress. 4 I


2
  Petróleos de Venezuela, S.A., Offering Circular, September 16, 2016, Offering Circular at 13, 17, 42, 156.
3
  Indenture § 10.03 (HL_002709); Pledge Agreement § 7.13 (ASH_00009011); Global Notes § 18 (HL_019590).
4
  In international debt markets, as explained below, many bonds, including the bonds at issue in this case, are governed
by New York or English law, even when the issuers are not incorporated or headquartered in New York or England.
Throughout this Declaration, when I refer to “New York and English law bonds,” I am referring to such bonds. My
                                                           2
          Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 4 of 43



refer to the contractual choice of governing law and the choice of the required judicial forum jointly

as “choice-of-law” provisions because it is common for them to be symmetrical and to select laws of

the forum in which disputes must be heard. (Wood 1982, 11). Specifically, I have been asked to

respond to the following questions:

                 a.       Is it common for bonds issued by emerging-market sovereigns and state-

                          owned enterprises to contain choice-of-law provisions requiring the

                          application of New York law, and, if so, what factors contribute to reliance on

                          such provisions in the market for such international bonds?

                 b.       Is there empirical evidence that cross-border investors pay a premium, and

                          thus accept lower yields or spreads, in order to own sovereign and state-

                          owned-enterprise bonds with New York choice-of-law provisions?

                 c.       Have New York and similar choice-of-law provisions benefitted international

                          investors when sovereign and state-owned-enterprise bonds become distressed

                          and default?

II.     Summary of Opinions

        5.       As described more fully below, my principal conclusions are as follows:

                 a.       Sovereigns and state-owned enterprises commonly issue bonds that are

                          marketed internationally, and they feature choice-of-law provisions specifying

                          that they are governed by the laws of New York or England. The 2020 Notes

                          contain choice-of-law provisions specifying that they are governed by New

                          York law and, as such, are examples of such bonds. Although many factors

                          contributed historically to the development of the preference by international


opinions as to “New York or English law bonds” do not apply to bonds placed by issuers who are themselves incorporated
or headquartered in New York or England. I refer to bonds governed by the law of the issuer’s country as “domestic
law” or “local law” bonds.
                                                          3
Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 5 of 43



          investors for New York and English law bonds, a primary reason for their

          prominence is that the well-developed commercial law of these jurisdictions

          offers greater predictability and certainty than the domestic law of these

          issuers. Such New York or English law bonds reduce, in particular, the risk

          that the sovereign that issued or guaranteed them will effect a change in the

          local law to diminish the rights of the bondholders.

    b.    Consistent with this well-established investor preference and reduced

          vulnerability to issuer abuse associated with bonds governed by New York or

          English law, empirical studies show that investors pay a premium to invest in

          bonds governed by New York or English law.             Consequently, because

          investors will pay a premium for New York or English law-governed bonds,

          such provisions reduce borrowing costs and expand access to credit for

          sovereign and state-owned enterprise issuers seeking to raise capital in the

          international debt markets.

    c.    Examples from sovereign defaults in Greece and Argentina illustrate why

          investors pay premiums to hold bonds governed by New York or English law.

          Even in circumstances in which these sovereigns and state-owned-enterprise

          issuers defaulted on local-law bonds, they have refrained from defaulting on

          comparable New York or English law bonds. Choice-of-law clauses are a

          significant reason for these examples of different treatment.

    d.    If a foreign sovereign issuer could use its domestic law to diminish the rights

          of New York law bondholders, despite having agreed to New York law, the

          legitimate expectations of investors would be defeated, and the value of such

          choice-of-law provisions would be greatly impaired. The premium paid for

                                        4
 Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 6 of 43



            New York law bonds would potentially be reduced, if not eliminated entirely.

            Such a result would reduce access to credit and increase borrowing costs for

            sovereign and state-owned enterprise issuers in international capital markets.

            It would also adversely affect the reputation of, and thus international reliance

            on, New York law.

     e.     The 2020 Notes are examples of state-owned-enterprise bonds governed by

            New York law, and thus my opinions regarding the economic implications of

            New York or English choice-of-law provisions in sovereign or state-owned-

            enterprise bonds apply to these notes. It is therefore my opinion based on

            principles of international finance that, if the 2020 Notes had been governed

            by Venezuelan law instead of New York law, the beneficial owners of the 2017

            Notes would not have tendered into the Exchange Offer, or would have

            tendered only on terms more favorable to tendering beneficial owners of the

            2017 Notes.

     f.     In my opinion, if PDVSA were to succeed in using local Venezuelan law to

            invalidate the 2020 Notes, the legitimate expectations of the investors would

            be defeated, the solemn obligations of the issuer would be broken, and the

            wider international bond market would take notice. Indeed, the success of

            such a radical departure from conventional understandings and legal

            precedents would undermine the venerable role of choice-of-law provisions in

            international bond markets, causing potentially long-lasting damage to the

            market for sovereign or state-controlled-enterprise bonds with New York

            choice-of-law provisions.

6.   The remainder of my Declaration is organized as follows. I begin by describing my

                                        5
         Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 7 of 43



own professional background and qualifications. I then explain why New York and English law are

generally the most popular choices of law for international issuers of, and investors in, emerging-

market sovereign and state-owned-enterprise bonds. Next, I review the results of widely accepted

and peer-reviewed empirical studies that have quantified how investors have valued, through the

pricing of comparable bonds, the difference between sovereign or state-owned-enterprise bonds

governed by local versus New York or English law. After that, to illustrate the importance of different

governing laws, I describe two recent examples in which investments in New York or English law

bonds, rather than local-law bonds issued by sovereigns or state-owned enterprises, made a

significant, favorable difference to investors in the New York or English law bonds, consistent with

investor expectations.

III.   Professional Background and Qualifications

       7.      I am a full-time professor of international economic relations at American University

in Washington, D.C., and I have held the title of Distinguished Economist in Residence since 2007.

I previously served as an adjunct professor at other universities such as Columbia University and

New York University, and as visiting professor at Williams College, during 2002–2006.

       8.      I was born and raised in Uruguay, South America, came to the United States in 1968

at age 18, and am a naturalized citizen of the United States.

       9.      I obtained B.A., M.A., and Ph.D. degrees in international economics, the latter two at

the University of Pittsburgh, with a regional specialization in Latin America.

       10.     Following two years of teaching and applied research on Latin American financial

markets in Mexico City, I came to New York City and, in the 28 years from early 1977 until early

2005, I worked as an international financial economist on Wall Street. I started out as a junior analyst

at JP Morgan Bank, and over time was promoted to become a senior economic advisor on Latin

America. After a dozen years there, and then a stint as the chief economist of Republic National

                                                   6
        Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 8 of 43



Bank of New York, a commercial bank, I served as the chief economist for emerging markets at three

large investment-banking institutions based in New York City, the last of which was the European

banking group ABN AMRO. In those positions, I advised multinational companies, and institutional

stock, bond, and currency investors, on the risks and opportunities of investing in the emerging

markets generally, and in countries like Venezuela, specifically.

       11.     During my nearly three decades on Wall Street, I gained considerable first-hand

experience in economic and financial analysis of sovereigns and their state-owned banks,

corporations, and other entities, for the purpose of assessing their creditworthiness. I routinely

traveled to Latin American countries, including Venezuela, to conduct field research. Through that

work, I furthered my understanding of how international financial markets operate and the economic,

financial, and political risks and opportunities that emerging-market economies present.

       12.     Among the issues I have specifically considered in my academic research and teaching

career, which began in 2005 after my departure from the financial industry, is the impact of different

legal regimes on investors and sovereign and state-owned-enterprise issuers in international debt

markets. I have published numerous scholarly articles on sovereign and state-owned enterprise debt

issues at the intersection of international finance and New York law, including in leading law journals

and law books. Examples of these include “From Rogue Creditors to Rogue Debtors: Implications

of Argentina’s Default” (2005); “When Bad Things Happen to Good Sovereign Debt Contracts: The

Case of Ecuador” (2010); “Corporate Workouts in Mexico: The Good, the Bad and the Ugly” (2011);

“Behind the 2012 Greek Default and Restructuring” (2013); “Borrowing and Debt: How Do

Sovereigns Get Into Trouble?” (2014); “The Origins of Argentina’s Litigation and Arbitration Saga,

2002–2016” (2016); “Sovereign Debt Restructuring After Argentina” (2016); and “Human Rights

and Sovereign Debts in the Context of Property and Creditor Rights” (2018). These articles address,

among other things, ethical and legal standards and practices in the United States and elsewhere as

                                                  7
         Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 9 of 43



they relate to international debt markets.

       13.     My curriculum vitae is attached as Appendix I. I am being compensated for my time

at a rate of $500 per hour. My compensation is not contingent upon the nature or substance of my

opinions or on the outcome of this matter.

       14.     The materials I have relied upon in the preparation of this Declaration are cited herein,

or listed in Appendix II.

IV.    The Reasons That International Bond Market Participants Rely on New York and
       English Choice-of-Law Clauses

       15.     New York and English law can be regarded as international public goods, in the sense

that they are frequently used as the governing laws for international bond issues and associated

documents, such as derivatives. (Wood 2020, 3). It is especially common for sovereign and state-

owned-enterprise borrowers from less creditworthy nations, like the emerging markets and lower-

income countries, to issue bonds with choice-of-law provisions selecting New York or English law

as the law governing the bonds. (Chamon et al. 2018, 165–67).

       16.     An important reason for this is that investors, when considering advancing funds to a

foreign sovereign or state-owned enterprise, are naturally concerned that, when the time comes, the

sovereign or state-owned enterprise may not honor its obligations to pay principal and interest.

(Chamon et al. 2018, 164). In particular, unlike a corporate borrower, a foreign sovereign may draw

upon the sovereign’s powers, in a variety of ways, to avoid honoring its obligations or the obligations

of its state-owned enterprises. A choice-of-law clause selecting New York or English law is thus

important to investors because it allows them to benefit from the protections of the chosen law. It is

also important to sovereign and state-owned-enterprise borrowers, and to the operation of

international bond markets, because it allows sovereign and state-owned-enterprise borrowers to

credibly eliminate the risk of confiscatory tactics under their local law. This is so for several related
                                                   8
        Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 10 of 43



reasons.

       17.     First, the selection of New York or English law insulates investors from a potential

attempt by a sovereign, acting in its own interest or to benefit a state-owned enterprise, to use its

own domestic law to escape its obligations. (Wood 1982, 12; Wood 2020, 11–12). A sovereign

borrower may attempt to avoid its obligations by “unilaterally chang[ing] the terms of domestic law-

governed debt,” (Buchheit et al. 2020, 334), either by retroactively changing its law to its advantage

or by purporting to interpret its law in a manner that has a like effect. The sovereign may also be

influenced by its state-owned enterprise in this regard. For example, as discussed in more detail

below, in 2012, Greece passed a law that retroactively inserted a clause into local-law bonds that

made it significantly easier for the government to restructure both its sovereign and state-owned-

enterprise debt at the expense of holders of the local-law bonds. (Chamon et al. 2018, 164–65; Wood

2020, 11). After all, sovereigns are sovereign: within their realm, one way or another, they can

usually do whatever they wish. Therefore, “[a] change in local law is a risk that investors take when

they buy local law-governed debt instruments.” (Buchheit et al. 2020, 356). But one “sovereign

debtor cannot unilaterally change the terms of [New York or English law] bonds by legislative fiat”

(Buchheit et al. 2020, 335); for example, the Bolivarian Republic of Venezuela cannot change New

York law. Thus, when sovereigns agree that their bonds will be governed by New York or English

law, they knowingly surrender their ability to change or reinterpret their own laws in a manner such

as to affect the rights of their creditors. “For this reason, emerging market bonds targeted to foreign

investors have generally been issued under [non-local] law, making the use of the local-law

advantage moot in external debt restructurings.” (Buchheit et al. 2020, 356).

       18.     Second, and apart from the risk of adverse changes in law, the law of the foreign

sovereign may be unclear or unpredictable. It may, for example, lack clear precedents interpreting

                                                   9
        Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 11 of 43



the relevant financial instrument. The New York and English legal systems, on the other hand, have

long handled complex commercial disputes, which means that “problems or disputes arising from

loan agreements are more likely to have been already determined either by statute or case law,”

thereby providing much-desired predictability in contract interpretation. (Orion Royal Bank 1982,

48). Indeed, because international bond contracts are often drafted by American or English lawyers,

the courts in those countries are perceived as more likely to “interpret the agreement in the manner

in which the parties intended.” (Orion Royal Bank 1982, 47; Rich 1980, 514; Wood 2020, 7–8).

       19.     Third, the selection of New York and English law protects investors from the court

system of the foreign sovereign, which may be unwilling or unable to compel its own sovereign or

state-owned enterprise to honor their financial obligations. Unfortunately, many countries, including

emerging markets, lack judiciaries with a reputation for resolving disputes fairly and quickly. The

concern for partiality can be most acute in cases where the sovereign, or a state-owned enterprise, is

a party to a dispute, and also when the sovereign or state-owned enterprise is experiencing fiscal or

hard-currency difficulties. Without an established tradition of judicial independence, the pressure

on a judge to rule in favor of a sovereign or state-owned-enterprise party, and against foreign

creditors, may be overwhelming. This is especially true in the wake of an economic depression or

financial crisis. In contrast, New York and English courts have a tradition of judicial independence

and a reputation for fairly and quickly resolving legal disputes, including disputes between investors

and foreign sovereign and state-owned-enterprise borrowers. (Orion Royal Bank 1982, 47; Wood

2020, 4–5).

       20.     Fourth, both the law and court systems of New York and England provide reliable

methods to enforce judgments. (Wood 1982, 12–13). In this connection, the preference for New

York and English law both contributed to, and was significantly aided by, the enactment of the U.S.

                                                  10
         Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 12 of 43



Foreign Sovereign Immunities Act (“FSIA”) in 1976 and the U.K. State Immunity Act (“SIA”) in

1978. The passage of these acts prompted market participants to include contractual waivers of

immunity in their New York and English law bonds, which, in the United States and the United

Kingdom, can potentially remove immunity from judgment and execution, subject to various

exceptions. 5 (Rich 1980, 517; Weidemaier 2014, 86, 88; Foreign Sovereign Immunities Act, 28

U.S.C. §§ 1603–05; State Immunity Act, 1978, c. 33, §§ 1–3, 14 (Eng.)).

         21.      For all these reasons, creditors prefer New York and English law when investing in

the obligations of foreign sovereign or state-owned enterprise borrowers. 6 By agreeing to a choice-

of-law clause designating New York or English law, a foreign sovereign or state-owned-enterprise

borrower is able to address concerns that investors may have with its domestic law or court system.

(Chamon et al. 2018, 178). And, as explained in the following sections, addressing these concerns

benefits the foreign sovereign or state-owned-enterprise borrower by increasing its access to funding

and/or to reducing its cost of credit.

V.       Evidence of the Market Value of New York and English Law

         22.      The empirical evidence confirms that New York or English law provisions have the

value that one would predict based on the aforementioned principles. Due to the greater investor

demand for sovereign or state-owned-enterprise bonds governed by New York or English law,

investors will typically pay more to acquire them. There is a substantial body of empirical evidence



5
  The restrictive theory of sovereign immunity that was eventually enshrined in the FSIA and SIA had its roots in the fact
that, after the end of World War II, governments increasingly sought ways to minimize their being dragged into disputes
involving cross-border business transactions, and also ways to start holding accountable the growing number of state-
owned enterprises, including Soviet firms, whose legal immunity gave them an unfair advantage over private companies.
(Feldman 1986, 303–04).
6
  These bonds are also frequently drafted in English, which “is the accepted language for international finance. An
English language bond can be subject to a non-English governing law and sometimes is, but, as the courts are also chosen
and as proceedings in those courts would be in a foreign language and also the applicable case law and the statutes would
also be in a foreign language, the law would therefore be less accessible. This could be a disadvantage if there were a
dispute or the issuer became insolvent.” (Wood 2020, 5).
                                                           11
        Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 13 of 43



showing precisely this pricing effect. In this section, I discuss four widely cited studies that have

examined this issue, using reliable data sourced from financial data providers such as Bloomberg,

Reuters, and Dealogic, and applying widely accepted statistical analyses.

       23.     In short, the evidence shows that, with respect to bonds issued by a sovereign or state-

owned enterprise, investors pay a premium to invest in New York or English law bonds as opposed

to otherwise identical local-law bonds, and this effect is most pronounced when the sovereign or

state-owned enterprise borrower is experiencing financial distress. Issuers are able to capitalize and

benefit from this phenomenon by raising more capital at lower interest rates and longer maturities

by issuing New York or English law bonds, as opposed to local-law bonds.

       24.     First, Chamon, Schumacher, and Trebesch explored “whether sovereign bonds that

are governed by . . . English or New York law, trade at a premium compared to bonds issued under

domestic law.” The authors did so by examining whether a “legal safety premium” was priced into

bond yields, which would provide evidence that bond-market participants value bonds that are

governed by laws of New York or England more than those that are not similarly protected.

(Chamon et al. 2018, 164). The study found that “a [New York or English] law premium exists,”

and that it becomes “sizable and relevant in times of debt distress.” (Chamon et al. 2018, 165).

       25.     The authors initially sought to estimate the premium on New York and English law

and other non-local-law bonds by comparing, for many sovereigns and state-owned enterprises, two

otherwise identical bonds that shared the same currency, maturity, coupon, and other features, except

that one was issued under local law while the other under New York or English law. Unfortunately,

such “twin bonds” are rare; the authors identified only one pair for Argentina and constructed another

for Russia by interpolating two sovereign bonds. (Chamon et al. 2018, 165). Their statistical

analysis spanned 2000 through 2013 and revealed that a New York or English law premium existed,

                                                  12
         Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 14 of 43



and while it was typically modest for Argentina and Russia during periods of market stability, it

became very sizable during periods of debt distress, when domestic or international circumstances

raised concerns about sovereign ability and/or willingness to pay. 7 For example, in the case of

Argentina, the New York law premium was highest after the outbreak of the 2008 global financial

crisis, reaching approximately 600 basis points. In Russia, the English law premium was highest in

2000 to mid-2001, in the aftermath of that country’s 1998–99 defaults, when it ranged from a high

of 800 to a low of 200 basis points. (Chamon et al. 2018, 177–178).

        26.      The authors next analyzed sovereign and state-owned-enterprise bonds issued by

eurozone countries. Their empirical study spanned 2006 to 2013 and covered substantially all

actively traded New York, English, and other non-local-law and domestic-law bonds in the eurozone

area—a robust dataset. 8 Consistent with their findings for Argentina and Russia, they found that

premiums investors paid on mainly New York or English law bonds in the eurozone countries were

small or even negative when credit risks were low, but sizable in times of crisis within the eurozone,

for example, in the wake of serious financial difficulties in Greece. (Chamon et al. 2018, 166, 168).

        27.      The authors concluded that their findings were consistent with the view that issuing

New York or English law bonds enhanced investor confidence, especially in times of sovereign or

state-owned-enterprise distress. (Chamon et al. 2018, 178). By issuing under New York, English,

or other non-local law, “thereby making the debt harder to restructure, sovereigns send [investors] a

signal that they are unlikely to default on such bonds.” (Chamon et al. 2018, 178). Their statistical

results are also consistent with the logical proposition that the larger the amount of harder-to-




7
  PDVSA and the Bolivarian Republic of Venezuela, in fact, were in such a period of distress at the time of the exchange
at issue in this case, as many observers noted that PDVSA was struggling to meet its debt obligations. (Graham 2016).
8
  The vast majority of non-local-law bonds were governed by New York or English law, and only a small minority was
governed by the laws of other jurisdictions. (Chamon et al. 2018, 166).
                                                          13
          Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 15 of 43



restructure debt (New York or English law bonds), the higher should be investors’ expected losses

on easier-to-restructure debt (local-law bonds). 9 (Bolton and Jeanne 2009).

         28.       A second recent academic study by Bradley, de Fontenay, de Lira Salvatierra, and

Gulati, reached similar conclusions in a study examining sovereign bonds whose governing law,

currency, and/or exchange listing were wholly local as compared to those whose corresponding

features were wholly foreign. (Bradley et al. 2018). This study was broader than the study by

Chamon, Schumacher, and Trebesch, and concluded that investors pay a premium for New York,

English, or other non-local-law bonds, and that this premium is significant even during periods of

relative stability, and “not merely in times of financial crisis or distress.” (Bradley et al. 2018, 294).

         29.       The authors focused their analysis on when-issued pricing, not secondary market

trading, which allowed them to measure how investors priced local- versus foreign-parameter

bonds 10 at the time of issuance—prior to their changing hands in the secondary market, under the

influence of subsequent market-moving news. (Bradley et al. 2018, 263). Beginning with a sample

of 111 sovereigns who issued 22,605 bonds during 1990–2016, the authors identified all bonds for

which at least one of the three key parameters—currency, law, or listing—was “foreign” relative to

the issuer’s country, and then matched each such foreign-parameter bond with any of the same

sovereign’s bonds for which all three parameters were local. (Bradley et al. 2018, 264–65).

         30.       The conclusion of this empirical analysis was that “for the many countries that do

issue both types of debt, the foreign-parameter debt tends to be issued at lower spreads [relative to

risk-free benchmarks] . . . [and] that investors price foreign- and local-parameter debt accordingly



9
  “In the absence of any seniority rule, sovereigns have an incentive to dilute outstanding debt that is relatively easy to
restructure by issuing debt that is hard to restructure. At the same time, if debt markets anticipate such dilution, sovereigns
may also have an incentive to issue hard-to-restructure debt as a way of forestalling future dilution.” (Bolton and Jeanne
2009, 899).
10
   “Foreign-parameter” bonds, in this study, include New York and English law bonds.
                                                              14
         Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 16 of 43



from the outset—not merely in times of financial crisis or distress. Investors thus consider foreign

bonds to be safer than local bonds for a wide range of countries: effectively, creditors holding

foreign-parameter debt expect to fare relatively better in the event of a sovereign’s financial distress,

making it akin to senior debt.” (Bradley et al. 2018, 294).

         31.      In other words, investors paid more for foreign-parameter bonds than for local-

parameter sovereign bonds, “suggesting that investors reward such sovereigns for the commitment

not to expropriate their investments.” (Bradley et al. 2018, 266). When the authors attempted to

quantify this reward, their results suggested that “if low-quality sovereigns are willing to relinquish

control of their debt to investors, they enjoy a lower cost of capital as reflected in the spread: 2.18%

for local issues but only 1.83% for foreign issues.” (Bradley et al. 2018, 280). Indeed, the authors

noted that “many low-quality sovereigns issue bonds primarily with foreign parameters, suggesting

that low-quality sovereigns must largely relinquish control of their debt in order to entice

international investors to buy it, given the risk of expropriation.” (Bradley et al. 2018, 266). 11

         32.      These findings are consistent with the hypothesis that sovereigns and state-owned

enterprises can and do grant some of their bond issues de facto seniority, by choosing features like

New York or English law that make those bonds harder to default and restructure unilaterally,

thereby attracting investors who are reassured and accept lower-than-otherwise yields. (Bradley et

al. 2018, 294).

         33.      Finally, two additional empirical studies, performed years earlier, identified similar



11
   The authors note that the literature suggests that it remains useful for emerging-market sovereigns to develop local
bond markets to protect themselves in times of crisis, because this debt may be more easily restructured. The authors
also surmise that investors’ willingness to pay higher prices for New York, English and other non-local-law bonds may
be dependent on the existence of local-law bonds: “if the sovereign experiences financial distress, investors holding [New
York or English law] debt anticipate that the sovereign can and will impose greater losses on the holders of its local-law
debt.” (Bradley et al. 2018, 280–81). In Section VI, infra, I discuss examples of two restructurings where sovereigns did
in fact impose losses on holders of local-law debt, while sparing holders of New York or English law debt.
                                                           15
         Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 17 of 43



pricing effects in European sovereign bond yields in connection with the sovereign debt crises in

Greece and Cyprus.

        34.      The first of these two studies attempted to gauge, during the period September 30,

2008 to December 31, 2012, the difference that choice-of-law made to yields in the secondary market

of nearly 400 European sovereign bonds denominated in euros. (Clare and Schmidlin 2014, 2, 17).

The sample included all euro-denominated sovereign bonds mainly under New York or English as

well as local law, 12 and specifically all such sovereign bonds outstanding as of end-2012, including

those issued by non-eurozone member countries. (Clare and Schmidlin 2014, 15–17).

        35.      The results of this study suggested that before the sovereign debt crisis in Greece,

market participants did not price-in the safety advantages of euro-denominated bonds governed by

New York, English, or other non-local law. However, once alarming news started to come out of

Greece, and then fear of contagion effects spread around the European periphery, traders and

investors quickly bid local-law bonds down relative to their New York or English law equivalents.

The authors noted that “[t]he premium paid for [mainly New York or English] law bonds, as

compared to bonds governed by local law, peaked at 262 [basis points] in terms of yield during the

height of the crisis, . . . [and] [t]his [New York or English] law effect was especially distinct for

lower-rated issuers.” (Clare and Schmidlin 2014, 32). After Greece unilaterally restructured its

local-law sovereign debt and debt issued by state-owned enterprises, investors understandably

repriced the new local-law obligations to reflect a lower risk of a second restructuring, such that by

the end of 2012 the premium commanded by mainly New York or English law bonds had narrowed

to less than 60 basis points. (Clare and Schmidlin 2014, 32).



12
  89.1 percent of the bonds in this study were governed by English law, with the remainder split between New York law
and Swiss law. (Clare and Schmidlin 2014, 16, 24).
                                                         16
        Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 18 of 43



       36.     The second of these studies examined, from 2008–2014, issuers from Greece, Ireland,

Portugal, Spain, Italy, and France, since these eurozone countries were the ones most likely to be

affected by solvency and liquidity concerns reflected in their bond markets. (Nordvig 2015). In this

study, the author found “evidence of a rising premium especially in late 2011 and mid-2012 on bonds

with [mainly New York or English] governing law relative to those with local governing law (and

otherwise similar characteristics) . . . [and] that this governing law premium can be linked to both

credit risk (expected haircuts) and redenomination risk (expected currency depreciation).” (Nordvig

2015, 1). In sum, this study confirmed the importance of legal parameters for asset pricing, including

the variability of such effects over time, particularly in stressed and uncertain markets, with market

participants regarding New York, English, and other non-local-law bonds as significantly safer than

local-law instruments. (Nordvig 2015, 39–40).

       37.     The authors of each of the four empirical studies discussed above used common

statistical methods to isolate the effect of choice-of-law from other factors that influence pricing.

For instance, differences between domestic and foreign capital markets in terms of tax treatment,

issuance procedures, flotation costs, listing practices, market liquidity, and others could all play an

explanatory role in pricing discrepancies. Yet, as one would expect as a result of greater demand

for New York or English law bonds, all four of these empirical studies show pricing differences

between local-law bonds and their New York or English law equivalents that are statistically

significant after controlling for bond characteristics highlighted as important by the finance literature

(e.g., term-structure effects) and after accounting for unobserved time-varying, country-specific

factors and differences across issuers.

       38.     In sum, there is persuasive evidence that investors differentiate between, on the one

hand, bonds issued by sovereigns and state-owned enterprises that are subject to New York or

                                                   17
         Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 19 of 43



English law and, on the other, equivalent bonds that are subject to local law. Investors prize and

thus pay a premium for the former class of obligations, and this effect is most pronounced when the

sovereign or state-owned enterprise is experiencing financial distress. By issuing New York or

English law bonds and not just local-law bonds, sovereigns and state-owned-enterprises reap a

benefit from a de facto seniority structure that enables them to access more funding on better terms

than otherwise.

VI.      Examples of Differential Investor Treatment Depending on Choice of Law

         39.      Experience in the international bond market over the past decade has highlighted the

value that investors receive from investing in sovereign or state-owned-enterprise bonds governed

by New York, English, or other non-local law, as opposed to bonds governed by the domestic law

of the issuer. While some sovereigns and state-owned enterprises have, in times of distress, defaulted

on their debt obligations across the board irrespective of their choice of law, many sovereigns and

state-owned enterprises will instead default selectively, i.e., by prioritizing some obligations over

others. 13

         40.      Sovereign and state-owned-enterprise debtors may prioritize bonded debts for a

variety of reasons, such as the currency denomination of the bonds, nature of the investor base

holding the bonds, potential harm to their domestic banking and pension systems, and/or other




13
   I use the word “default” as applied to a sovereign or state-owned enterprise as the leading credit-rating agencies do,
and specifically by following the four relevant criteria from Moody’s Investors Service: “a. a missed or delayed
disbursement of a contractually-obligated interest or principal payment (excluding missed payments cured within a
contractually allowed grace period), as defined in credit agreements and indentures; b. a bankruptcy filing or legal
receivership by the debt issuer or obligor that will likely cause a miss or delay in future contractually-obligated debt
service payments; c. a distressed exchange whereby 1) an issuer offers creditors a new or restructured debt, or a new
package of securities, cash or assets, that amount to a diminished value relative to the debt obligation’s original promise
and 2) the exchange has the effect of allowing the issuer to avoid a likely eventual default; d. a change in the payment
terms of a credit agreement or indenture imposed by the sovereign that results in a diminished financial obligation, such
as a forced currency re-denomination (imposed by the debtor, or the debtor’s sovereign) or a forced change in some other
aspect of the original promise, such as indexation or maturity.” (Moody’s 2020, 32).
                                                            18
        Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 20 of 43



political-economy considerations. But one important factor in selective defaults on bonds, and the

one relevant here, is the choice-of-law provision governing the bonds. Indeed, in the past decade,

there are at least two examples of sovereigns or state-owned entities that issued both local-law and

New York or English law bonds selectively restructuring or defaulting on the local-law bonds, while

continuing to make payments on the New York or English law bonds. In effect, the sovereign and

state-owned-enterprise borrowers treated their New York or English law bonds as having de facto

seniority.

        41.    The cases of sovereign debt crises in Greece in 2012 and Argentina in 2019–2020

(ongoing as of the date of this report) illustrate the benefits to investors of New York or English law

bonds in cases of selective defaults. They also illustrate the benefits to sovereigns and state-owned

enterprises of having issued both local-law and either New York or English law bonds. I next discuss

these two examples.

               A.      Greece

        42.    The Greek sovereign debt crisis provides an example of a situation where the

sovereign and state-owned enterprises were willing to jeopardize their access to the international

financial markets, but they were still unable to force all holders of English law government bonds to

accept losses, demonstrating the value of New York, English, or other non-local-law bonds to

investors. While the Greek government was able to unilaterally and retroactively change the terms

of its local-law bonds through legislation, it was unable to change English, Italian, Japanese, or Swiss

law, and thus unable to change the terms of its non-local-law bonds.

        43.    In March 2012, the government of Greece offered a distressed-debt exchange in

accordance with its commitments under an economic rescue program agreed with the European

Commission, the European Central Bank (“ECB”), and the International Monetary Fund (“IMF”).
                                                   19
         Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 21 of 43



(Zettelmayer et al. 2013a, 524–26). The exchange attempted to restructure all privately held

sovereign and state-owned-enterprise bonds issued prior to 2012, amounting to more than €200

billion of both local- and English law instruments. (Zettelmayer et al. 2013a, 524). The English law

bonds accounted for approximately 10 percent of the targeted securities, and they were largely

denominated in euros. (Zettelmayer et al. 2013a, 525). Bonds issued by the sovereign included 81

titles representing 95 percent of the debt obligations eligible to be exchanged, while the remainder

were 36 instruments issued by three state-owned enterprises. (Zettelmayer et al. 2013b, 51). 14

Treated as senior and thus left out of the restructuring were Greek treasury bills and, far more

significantly, all obligations to the ECB, Europe’s national central banks, the European Investment

Bank, and multilateral lending organizations—principally the IMF. (Zettelmayer et al. 2013a, 524).

        44.      The exchange was billed as a “voluntary transaction” but was coercive in three main

ways. First, most of the bonds were held by Greek banks, or else by dozens of European banks and

insurers, all of whom operated under the thumb of their respective government regulators—and most

of whom had by that point become dependent for funding on the ECB. Realistically, they had no

choice but to participate. Second, the Greek parliament hastily passed a law retroactively introducing

collective-action clauses (“CACs”) with a class voting mechanism into the €177 billion of targeted

bonds governed by Greek law, specifying that by tendering into the exchange, every bondholder was

automatically voting to make the terms of the exchange applicable to all other bonds. The new

payment terms were thus imposed on holdouts once the agreement of two-thirds of face-value-

weighted votes was obtained. Third, the Greek authorities made it plain that non-participants into




14
   The entities were the Hellenic Railway Company, the Hellenic Defense Systems, and the Athens Urban Transport
Organization. Most bonds were subject to English law, and some bonds were subject to Japanese, Italian, and Swiss law,
but none were under New York law; besides euros, they were denominated in yen, dollars, and Swiss francs. (Zettelmeyer
et al. 2013b, 53).
                                                         20
         Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 22 of 43



the exchange should not expect any payments. (Porzecanski 2013, 41).

        45.      The key economic terms of the bond offer were extremely harsh to investors,

imposing losses estimated to have averaged 76 percent, intended to achieve a write-off of almost

30% (over €105 billion) of Greece’s total sovereign debt and debt issued by state-owned enterprises.

(Moody’s 2013, 7–9, 23). Investors were to exchange their bonds for new ones with a face value

equal to a fraction (31.5 percent) of the face amount of the debt exchanged; staggered bullet

maturities equivalent to a synthetic bond with a 30-year maturity and 10-year grace period; and step-

up coupons starting at a mere 2 percent up to 2015 rising to a maximum of 4.3 percent after 2021.

However, the new bonds they would be given were made subject to English law and jurisdiction

“and thus not subject to the fiat of the Greek parliament,” a concession to the fact that the credibility

of Greek-law bond indentures had been ruined by the retroactive rewriting of the existing stock of

indentures. (Zettelmeyer et al. 2013b, 8–12; Buchheit et al. 2020, 351).

        46.      Investors in English and other non-local-law bonds fared better in the restructuring.

(Zettelmeyer et al. 2013b, 51). While an exchange offer and consent solicitation were made to the

holders of English law bonds, only the exchange offer was made to holders of Japanese and Italian

law bonds, and only the consent solicitation was sent to holders of the single Swiss law bond. Unlike

the local law bonds, the Greek government made no attempt to amend the terms of these bonds. For

example, the English law bonds were governed by CACs with thresholds that applied bond-by-bond,

rather than across bonds as in the Greek law that introduced CACs retroactively. As a consequence,

44 percent (by face value) of the English law bonds refused the Greek government’s restructuring

offer. (Zettelmeyer et al. 2013b, 51). 15 The Greek authorities decided to keep servicing—and in



15
   The final participation rate among English and other non-local-law bondholders was 71 percent, whereas the overall
share of holdouts was only 3.1 percent of the total eligible debt. (Zettelmeyer et al. 2013a, 527).
                                                         21
        Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 23 of 43



fact they have since repaid—the holdouts in full, thereby opting not to pursue the confrontational

path that rogue-debtor Argentina followed from 2005 until 2016, when it finally settled with its own

holdouts. (Porzecanski 2016).

        47.     As a result, holders of Greek sovereign or state-owned-enterprise bonds subject to

English and other non-local law fared far better than holders of local-law bonds.

               B.      Argentina

       48.     Likewise, Argentina’s recent defaults on local-law government debt provide a timely

example of how holders of New York law debt receive preferential treatment from sovereigns in

times of financial distress.

       49.     In August and December 2019, and again in January and February 2020, the

government of Argentina defaulted on a sizeable amount of local-law debt obligations, denominated

in both the local currency and U.S. dollars. These actions were accomplished primarily by changes

to Argentine law that unilaterally changed the terms of the debt. The first action involved the

unilateral extension, effective August 30, 2019, of repayments on the whole stock of dual-currency

treasury bills (known as “Letes,” “Lecaps,” “Lelinks,” and “Lecers”), such that they would be paid

mostly in arrears. (Fitch 2019a). The second decision entailed the government’s unilateral deferral,

on December 19, 2019, of all repayments coming due of short-term, local-law, dollar-denominated

treasury bills (“Letes”) until August 31, 2020. (Fitch 2019b). The third action implicated the launch

and conclusion, on January 20, 2020, of a distressed-debt exchange of short-term, local-law, local-

currency government obligations (“Lecaps”) maturing between February and April 2020, whereby

investors exchanged their holdings for new instruments maturing in September or December 2020,

such that participants received new obligations involving longer maturities, lower coupons, and a

lesser par value than their original securities. (S&P Global Ratings 2020, 2). And the fourth policy

                                                 22
        Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 24 of 43



decision was the unilateral deferment until September 30, 2020, via a resolution by the Ministry of

Economy dated February 11, 2020, of the redemption of a local-currency, local-law government

bond indexed to the price of the U.S. dollar known as the AF20, that was due to be amortized on

February 13, 2020. (Raszewski and Bronstein 2020a).

        50.     During the same period, and to date, Argentina remained current on its New York

law obligations, including on all new issues placed during 2016–2018 subject to New York law. 16

(Binetti 2020). Although the previous administration of President Mauricio Macri had signaled in

late August 2019 that it would ask bondholders for a deferral of scheduled redemptions on the

sovereign debt, Argentina ultimately acted only with respect to local-law debt. (Wigglesworth and

Stott 2020). The successor administration of President Alberto Fernández instead confirmed its

intention to seek a consensual restructuring of the sovereign debt by the end of March 2020. In early

February, it obtained congressional approval to negotiate on the country’s behalf a restructuring of

its foreign-currency, New York law debt. (Raszewski and Garrison 2020b).

        51.     In mid-January, 2020, Axel Kicillof, Governor of the Province of Buenos Aires (the

country’s largest province) proposed to creditors a delay in a looming payment of principal on a

dollar-denominated New York law bond. (Squires and Do Rosario 2020, 1–2 ). Under the relevant

CAC, at least 75 percent (by face value) of holders would have had to approve the proposal. That

hurdle was not cleared, leaving the province with the choice of either making the payment before


16
   These include the following issues, all subject to New York law: $2,750,000,000 6.250% Bonds due 2019,
$4,500,000,000 6.875% Bonds due 2021, $6,500,000,000 7.500% Bonds due 2026, and $2,750,000,000 7.625% Bonds
due 2046 (5/4/2016); $1,000,000,000 6.625% Bonds due 2028, and $1,750,000,000 7.125% Bonds due 2036 (7/6/2016);
€1,250,000,000 3.875% Bonds due 2022, and €1,250,000,000 5.000% Bonds due 2027 (10/5/2016); $3,250,000,000
5.625% Bonds due 2022, and $3,750,000,000 6.875% Bonds due 2027 (1/26/2017); $2,732,991,000 6.250% Bonds due
2019, $4,469,318,000 6.875% Bonds due 2021, $6,468,120,000 7.500% Bonds due 2026, $2,743,906,000 7.625% Bonds
due 2046, $988,413,000 6.625% Bonds due 2028, $1,710,730,000 7.125% Bonds due 2036, $3,245,605,000 5.625%
Bonds due 2022, and 3,744,556,000 6.875% Bonds due 2027 (4/28/2017); $2,750,000,000 7.125% Bonds due 2117
(6/28/2017); €1,000,000,000 3.375% Bonds due 2023, €1,000,000,000 5.250% Bonds due 2028, and €750,000,000
6.250% Bonds due 2047 (11/2/2017); and $1,750,000,000 4.625% Bonds due 2023, $4,250,000,000 5.875% Bonds due
2028, and $3,000,000,000 6.875% Bonds due 2048 (1/4/2018).
                                                      23
        Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 25 of 43



the grace period ended or else defaulting. The principal payment was finally made in early February,

at the end of the grace period. (Squires and Do Rosario 2020, 1–2).

       52.     Argentina’s current debt-servicing crisis thus demonstrates the importance of New

York law provisions in sovereign bonds.

               VII.    Conclusion

       53.     In conclusion, the New York choice-of-law provisions in the governing documents

at issue in this case are the same type of New York or English law provisions that are commonly

included in sovereign debt and debt issued by state-owned enterprises placed internationally.

Sovereigns and state-owned enterprises, especially those from less creditworthy nations, typically

pledge to be governed by New York or English law to address investor concerns that the sovereign,

as the issuer or as the holder of a substantial financial interest in the issuer, may abuse its powers to

the detriment of bondholders. In turn, sovereigns and state-owned enterprises often benefit from

New York or English law provisions through lower borrowing costs, longer maturities, and/or

increased access to credit. The empirical evidence supports the conclusion that investors usually

pay a premium—whether in the form of lower coupons or yields, longer maturities, or the granting

of other favorable terms—to invest in sovereign or state-owned-enterprise bonds governed by New

York or English choice-of-law provisions relative to comparable obligations governed by local law.

       54.     The role that New York or English law provisions play in preventing or alleviating

investor-unfriendly sovereign or state-owned-enterprise behavior is not hypothetical. The examples

of Greece in 2012 and Argentina in 2019–2020 illustrate how sovereigns and state-owned enterprises

can and often do grant de facto seniority to New York or English law creditors.

       55.     The 2020 Notes are an example of a state-owned-enterprise bond subject to New

York or English law, given that PDVSA is a Venezuelan state-owned issuer and the bonds are

                                                   24
       Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 26 of 43



governed, in fact, by New York law. In my opinion, if PDVSA were to succeed in using local

Venezuelan law to invalidate these bonds, the legitimate expectations of the investors would be

defeated, the solemn obligations of the issuer would be broken, and the wider international bond

market would take notice. Indeed, the success of such a radical departure from conventional

understandings and legal precedents would undermine the venerable role of choice-of-law provisions

in international bond markets, causing potentially long-lasting damage to the market for sovereign

or state-controlled-enterprise bonds with New York choice-of-law provisions.




                                                     ____________________________________

                                                     Arturo C. Porzecanski, Ph.D.
                                                     Dated: March 16, 2020




                                                25
Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 27 of 43




                   Appendix I
      Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 28 of 43




ARTURO C. PORZECANSKI, Ph.D.
Office: 4400 Massachusetts Ave., NW, Washington, DC 20016-8071
Phones: 202-885-1602 and 917-526-3607
E-mail: aporzeca@american.edu


PROFESSIONAL EXPERIENCE
Aug 2007-now        Distinguished Economist in Residence, American University
Aug 2019-now        Chair, International Economic Relations Program
Jun 2012-2018       Director, International Economic Relations Program
Jun 2013-2018       Co-Director, International Economics Program
2005-2007           Scholar in Residence

I directed two Master’s degree programs in the School of International Service, and
developed and taught six different courses (“Economic Globalization: Pros & Cons,”
“International Economics,” “International Economic Organizations,” “International
Finance and the Emerging Markets,” “Financial Issues in Latin America,” and
“Populism: Lessons from Latin America”), mostly to graduate and undergraduate
students enrolled in the School of International Service or the Department of
Economics. I also developed and taught an online course (“Understanding Global
Economics and Markets”) as part of two graduate programs, the M.S. in International
Relations and Business and the Master of International Service for Experienced
Professionals. I carry out publishable research in international finance and provide
consulting services to financial, law and public-relations firms, as well as to U.S.
government agencies and multilateral institutions, such as the Inter-American
Development Bank and the United Nations. In addition, I serve as a Dispute Resolution
Arbitrator for the Financial Industry Regulatory Authority (FINRA); taught international
economics at the Inter-American Defense College (2006-2012); and was a Senior
Associate (Non-Resident) in the Americas Program of the Center for Strategic and
International Studies (2006-2013).


Jan 2002-Dec 2006 Adjunct Professor of International Affairs, Columbia University

I developed and taught every Fall term a very popular graduate-level course on “Financial
Issues in Latin America” at the School of International and Public Affairs, and previously
taught a seminar on “Globalization: Causes and Consequences.”


Jan 2004-May 2005 Adjunct Professor of Economics, New York University

I taught each spring term a course in international business to undergraduate students in
the Stern School of Business, “Global Business Environment” and its follow-on course
      Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 29 of 43



                                             2

“International Study Project,” and also the class on “Financial Issues in Latin America” to
graduate students in the Economics Department of the Faculty of Arts and Science.

Jan-May 2005                Visiting Professor of Economics, Williams College

I taught two Oxford-style tutorials in international finance and economic development to
mid-career graduate students from developing countries at the Center for Development
Economics.


Jul 2000-Feb 2005 Managing Director and Head of Emerging Markets Sovereign
                  Research, ABN AMRO Inc.

Advised the Bank, its bond and equity investor clients, as well as corporate, bank and
government treasurers, on financial market and credit risks and opportunities, especially
in the emerging markets of Asia, Emerging Europe and Latin America; published
economic research reports on a regular basis; conducted seminars and spoke out
publicly in numerous venues; visited clients around the globe to advise them personally;
granted interviews to the media on virtually a daily basis; advised U.S. government and
international agencies located in Washington and beyond; and managed a team of nearly
20 applied-research economists scattered around the globe.


1994-Jun 2000        Managing Director and Chief Economist for the Americas, ING
                     Barings (previously ING Capital)

Founded and managed the firm’s top-ranked economics and corporate-debt research
effort in the Americas, and helped to set it up in Europe and Asia; advised the firm and its
fixed-income and equity clients on global economic and political prospects with special
concentration on Latin America and the region’s trade and financial interactions with the
U.S.; was the managing editor of (and regular contributor to) the firm’s flagship fixed-
income publication; and was often ranked by investor surveys as one of the top economic
advisors, receiving an award for accuracy in economic forecasting.


1992-1993            Senior Vice President and Chief Emerging Markets Economist,
                     Kidder Peabody & Co. Inc.

Advised the trading desk and institutional clients on market risks and opportunities mostly
in Latin America but also in other emerging markets; visited the countries covered,
producing a variety of written research reports; made presentations to clients and handled
relations with the media; was a member of the firm’s Investment Policy Committee; and
managed a small team of economic analysts.
       Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 30 of 43



                                            3

1989-1992           Senior Vice President and Chief Economist, Republic National Bank
                    of New York

Advised management and clients on financial-market developments, government policies,
and economic and political trends in the New York area, the U.S. and abroad; produced a
biweekly research report on current national and international issues, a quarterly
international country risk report and numerous other topical memoranda as
circumstances warranted; and was a member of the firm’s International Credit Policy
Committee.


1977-1989           Vice President and Senior Economist (initially Assistant Economist,
                    then Associate Economist), JP Morgan (previously Morgan Guaranty
                    Trust Co.), New York

Advised management and clients on lending and investment risks and opportunities in
emerging markets, primarily Latin America; after the onset of the 1982 LDC debt crisis,
helped to represent Morgan in country debt negotiations; and wrote numerous research
papers appearing in the Bank’s flagship publication and in various other country and
currency reports.


1981                Adjunct Assistant Professor of Economics, Barnard College

Taught an honors undergraduate course in international finance.


1975-1976           Research Economist, Center for Latin American Monetary Studies,
                    Mexico City

Taught Master’s-level courses in macroeconomics to Latin American central bank officials
and carried out empirical research on monetary policy problems in Latin America, later
published in refereed journals or in books on fiscal and monetary affairs.


1976                Adjunct Assistant Professor of Economics, Instituto Tecnológico
                    Autónomo de México (ITAM), Mexico City

Taught an undergraduate course on theories of economic growth.


1973                Visiting Economist, International Monetary Fund
       Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 31 of 43



                                            4

Developed and completed a research project, later published in a refereed journal, on the
feasibility of using general indirect taxes as instruments of anti-inflation policy.

EDUCATIONAL BACKGROUND
1975                Ph.D. in Economics, University of Pittsburgh, with specialization in
                    international, development and Latin American economics, and
                    Graduate Certificate in Latin American Studies; doctoral dissertation
                    chair: Prof. Marina von N. Whitman.

1974                M.A. in Economics, University of Pittsburgh, with specialization in
                    international and development economics.

1971                B.A. in Economics and Certificate in Latin American Studies, Whittier
                    College, CA.

                    Elementary and secondary education in Montevideo, Uruguay.


PROFESSIONAL MEMBERSHIPS

                    Council on Foreign Relations (Life Member since 1991)
                    American Economic Association


BOARD DIRECTORSHIPS

2007-now            Tinker Foundation, New York, NY
2005-2007           Washington Office for Latin America, Washington DC


LANGUAGES

                    Fluent in Spanish, Italian and Portuguese.
        Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 32 of 43



                                            5

PUBLICATIONS

While in Graduate School:
Articles:
“Price-Level and Income-Redistributing Effects of Devaluation in LDCs,” in Rivista Int.
Di Sc. Economiche, September 1972.

“Uruguay’s Continuing Dilemma,” in Current History, January 1974.

“The ‘Natural’ Trade Balance,” in Rivista Int. Di Sc. Economiche, March 1974.

“General Indirect Taxation as a Macroeconomic Policy Instrument,” in National Tax
Journal, December 1974.

“The Inflationary Impact of Repetitive Devaluation,” in Journal of Development Studies,
July 1975.

Book:

Uruguay’s Tupamaros: The Urban Guerrilla (New York: Praeger Publishers, 1973).

Soon After Graduate School:
Articles:

“Authoritarian Uruguay,” in Current History, February 1977.

“An Analysis of the Economic Determinants of Legal and Illegal Mexican Migration to
the US,” with Mario I. Blejer and Harry G. Johnson, in Research in Population
Economics, ed. by Julian L. Simon (Greenwich, CT: JAI Press, 1978). Translated into
Spanish and republished in Demografía y Economía, No. 3, 1977.

“A Comparative Study of Exchange Rate Policy under Inflation,” in Journal of
Developing Areas, January 1978.

“The Case of Uruguay,” in Social Security in Latin America, ed. by Carmelo Mesa-Lago
(Pittsburgh: Univ. of Pittsburgh Press, 1978).

“Patterns of Monetary Policy in Latin America,” in Journal of Money, Credit and
Banking, November 1979.

“The assessment of country risk: Lessons from the Latin American experience,” in
Financing Development in Latin America, ed. by Juan C. Garcia-Zamor and Stewart E.
Sutin (New York: Praeger Publishers, 1980).
      Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 33 of 43



                                               6

“The International Financial Role of US Commercial Banks,” in Journal of Banking and
Finance, March 1981.

“The Monetary Approach to the Balance of Payments as Applied To Uruguay (In
Spanish),” in Central Bank of Uruguay 1980 Prize (Montevideo: BCU, 1981).

“Some Thoughts on Risk in International Bank Lending,” in Crises in the Economic and
Financial Structure, ed. by Paul Wachtel (Lexington, MA: DC Heath, 1982).

“Profitability of International Banking,” in International Banking: Principles and Practices,
ed. by Emmanuel N. Roussakis (New York: Praeger Publishers, 1983).

“The Limited Role of the IMF,” with Rimmer de Vries, in IMF Conditionality, ed. by John
Williamson (Washington: IIE, 1983).

Books:

Fiscal Policy in Latin America (in Spanish), an edited book of essays (Mexico City:
CEMLA, 1977).

Monetary Economics (in Spanish), a book of essays co-edited with Mario I. Blejer
(Mexico City: CEMLA, 1977).

While on Wall Street:
Articles:

“Achieving Stability in Latin American Financial Markets: A Comment,” in Volatile
Capital Flows, ed. by Ricardo Hausmann and Liliana Rojas-Suárez (Washington, DC:
IADB, 1996).

“Confronting Fiscal Imbalances Via Intertemporal Economics: A Comment,” in
Sustainable Public Sector Finance in Latin America (Atlanta: Federal Reserve Bank of
Atlanta, 1999).

“Killing the Golden Goose,” in Emerging Markets Investor, November 1999.

“Argentina y la Nueva Arquitectura del Sistema Financiero Internacional,” in Banco
Central del Uruguay Revista de Economía, May 2001.

“The Past and Future of Domestic Financial Markets in Latin America: A Comment,” in
Domestic Finance and Global Capital in Latin America (Atlanta: Federal Reserve Bank
of Atlanta, 2001).

“Bankruptcy Lite,” in The International Economy, Summer 2002.
      Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 34 of 43



                                            7

“A Critique of Sovereign Bankruptcy Initiatives,” in Business Economics, January 2003.
“The Constructive Role of Private Creditors” in Ethics & International Affairs, September
2003.

While in Academia:
Articles:

“From Rogue Creditors to Rogue Debtors: Implications of Argentina’s Default,” Chicago
Journal of International Law, Summer 2005.

“Dealing with Sovereign Debt: Trends and Implications,” in Sovereign Debt at the
Crossroads, ed. by Chris Jochnick and Fraser Preston (New York: Oxford Univ. Press,
2006).

“El Mercado de Renta Fija en Uruguay,” in Banco Central del Uruguay Revista de
Economía, May 2007.

“Debt Relief by Private and Official Creditors: The Record Speaks,” International
Finance, Summer 2007.

“The Constructive Role of Private Creditors,” expanded and updated version, in Dealing
Fairly with Developing Country Debt, ed. by Christian Barry, Barry Herman and Lydia
Tomitova (Malden, MA: Blackwell, 2007).

“The Fixed-Income Market in Uruguay,” with Julio De Brun, Néstor Gandelman and
Herman Kamil, in Bond Markets in Latin America, ed. by Eduardo Borensztein, Kevin
Cowan, Barry Eichengreen and Ugo Panizza (Cambridge, MA: MIT Press, 2008).

“U.S.-Latin America Relations: A New Direction for a New Reality,” Council on Foreign
Relations Independent Task Force Report, No. 60, Brookings Institution Press, May
2008, contributor.

“Latin America: The Missing Financial Crisis,” ECLAC Washington Office Studies and
Perspectives Series #6 (Santiago, Chile and Washington, DC: United Nations ECLAC,
October 2009).

“Should Argentina Be Welcomed Back by the Capital Markets?,” University of Miami
Center for Hemispheric Policy Perspectives on the Americas, December 2010.

“When Bad Things Happen to Good Sovereign Debt Contracts: The Case of Ecuador,”
Law & Contemporary Problems, Duke Law School, Fall 2010.
      Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 35 of 43



                                            8

“Corporate Workouts in Mexico: The Good, the Bad and the Ugly,” Center for Strategic
and International Studies Issues in International Political Economy, April 2011; reprinted
in North American Free Trade & Investment Report, April 15, 2011.

“Should Argentina be Welcomed Back by Investors?,” World Economics, September-
December 2011.

“Mexico’s Retrogression: Implications of a Bankruptcy Reorganization Gone Wrong,”
Center for Strategic and International Studies Americas Program Hemisphere Focus,
November 2011.

“Buenos Aires to Athens: The Road to Perdition,” CSIS Americas Program Hemisphere
Focus, April 2012.

“Recommendations for a New Administration: Prosperity through Rule of Law and
Sound Economics,” Center for Strategic and International Studies Americas Program
Hemisphere Focus, December 11, 2012; reprinted in Latin American Law & Business
Report, December 2012.

“Behind the 2012 Greek Default and Restructuring,” in Sovereign Debt Restructuring:
Legal, Financial and Regulatory Aspects, ed. by Eugenio A. Bruno (London: Globe Law
and Business, 2013).

“Brazil’s Place in the Global Economy,” University of Miami Center for Hemispheric
Policy Perspectives on the Americas, December 2013.

“Borrowing and Debt: How Do Sovereigns Get Into Trouble?,” in Sovereign Debt
Management, ed. by Rosa Lastra and Lee Buchheit (Oxford and New York: Oxford
Univ. Press, 2014).

“Brazil’s Place in the Global Economy,” in Brazil on the Global Stage: Power, Ideas, and
the Liberal International Order, ed. by Matthew Taylor and Oliver Stuenkel (London and
New York: Palgrave Macmillan, 2015).

“Sovereign Debt Restructuring After Argentina,” Development, June 2016.

“The Origins of Argentina’s Litigation and Arbitration Saga, 2002-2016,” Fordham Journal
of International Law, November 2016.

“Debunking the Relevance of the Debt-to-GDP Ratio,” World Economics, January-March
2018.
      Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 36 of 43



                                            9

“Human Rights and Sovereign Debts in the Context of Property and Creditor Rights,” in
Sovereign Debt and Human Rights, ed. by Ilias Bantekas and Cephas Lumina (Oxford
and New York: Oxford Univ. Press, 2018).


EXPERT TESTIMONY

Expert testimony in United States District Court, Southern District of New York, Case
No. 10 Civ. 4300 (TPG) Silvia Seijas et al., Plaintiffs, v. The Republic of Argentina and
Banco de la Nación Argentina, Defendants, February 2011.

Expert testimony in International Centre for the Settlement of Investment Disputes,
Case No. ARB/07/5, Abaclat and Others, Claimants v. The Argentine Republic,
Respondent, November 2013.

Expert testimony in Circuit Court, Fairfax County, Virginia, Case No. CL 2016-9386,
Jorge Rafael Vazquez Saldana v. Karen Villar-Moncada, September 2018.
Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 37 of 43




                   Appendix II
 Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 38 of 43



                            MATERIALS CONSIDERED

A. SOURCES CITED IN THE DECLARATION

  I.   BOOKS AND ARTICLES

       Binetti, Bruno (2020), “Argentina Stares Down Yet Another Default,” Foreign
       Affairs, March 9.

       Bolton, Patrick and Olivier Jeanne (2009), “Structuring and Restructuring
       Sovereign Debt: The Role of Seniority,” Review of Economic Studies, 76 (3), July,
       879–902.

       Bradley, Michael, Elisabeth de Fontenay, Irving Arturo de Lira Salvatierra, and
       Mitu Gulati (2018), “Pricing Sovereign Debt: Foreign versus Local Parameters,”
       European Financial Management, 24 (2), March, 261–97.

       Buchheit, Lee, Guillaume Chabert, Chanda DeLong, and Jeromin Zettelmeyer
       (2020), “The Restructuring Process,” in Sovereign Debt., ed. by S. Ali Abbas, Alex
       Pienkowski, and Kenneth Rogoff, Oxford Univ. Press, 328–64.

       Chamon, Marcos, Julian Schumacher and Christoph Trebesch (2018), “Foreign-
       Law Bonds: Can They Reduce Sovereign Borrowing Costs?,” Journal of
       International Economics, 114, September, 164–79.

       Clare, Andrew and Nicolas Schmidlin (2014), “The Impact of Foreign Governing
       Law on European Government Bond Yields,” The Sir John Cass Business School,
       City University, London, March.

       Feldman, Mark B. (1986), “The United States Foreign Sovereign Immunities Act
       of 1976 in Perspective: A Founder’s View,” International and Comparative Law
       Quarterly, 35 (2), April, 302–319.

       Fitch Ratings (2019a), Fitch Downgrades Argentina to “Restricted Default,”
       August 30.

       Fitch Ratings (2019b), Fitch Downgrades Argentina to “RD” on Local Maturity
       Extensions, December 20.

       Graham, Luke (2016), “Venezuela’s State Oil Company Is Struggling Under Bond
       Obligations,” CNBC, October 21.

       Moody’s Investors Service (2013), Sovereign Defaults Series Compendium,
       October.

       Moody’s Investors Service (2020), Rating Symbols and Definitions, January.

       Nordvig, Jens (2015), “Legal Risk Premia During the Euro-Crisis: The Role of
       Credit and Redenomination Risk,” Discussion Papers on Business and Economics
Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 39 of 43



    No. 10/2015, University of Southern Denmark, May 18.

    Orion Royal Bank (1982), “Why English or New York Law?,” International
    Financial Law Review, 1 (4), 47–48.

    Porzecanski, Arturo C. (2013), “Behind the 2012 Greek Default and
    Restructuring,” in Sovereign Debt and Debt Restructuring: Legal, Financial and
    Regulatory Aspects, ed. by Eugenio A. Bruno, Globe Business Publishing, 33–49.

    Porzecanski, Arturo C. (2016), “The Origins of Argentina’s Litigation and
    Arbitration Saga, 2002-2016,” Fordham International Law Journal, 40 (1), 41–77.

    Raszewski, Eliana and Hugh Bronstein (2020a), “Argentina to Delay $1.47 Billion
    Bond Payment Amid Debt Crisis,” Reuters, February 11.

    Raszewski, Eliana and Cassandra Garrison (2020b), “Argentina’s Senate
    Unanimously Passes Debt Restructuring Bill,” Reuters, February 5.

    Rich, Frederic C. (1980), “Eurobond Practice: Sources of Law and the Threat of
    Unilateral National Regulation,” Virginia Journal of International Law, 20 (2),
    505–46.

    S&P Global Ratings (2020), Argentina Local Currency Ratings Lowered To “SD”
    On Distressed Debt Exchange, January 21.

    Squires, Scott and Jorgelina Do Rosario (2020), “Fidelity Calls Bluff on Buenos
    Aires Bond Payment and Wins Big,” Bloomberg News, February 4.

    Weidemaier, W. Mark C. (2014), “Sovereign Immunity and Sovereign Debt,”
    University of Illinois Law Review, 2014 (1), 67–114.

    Weidemaier, W. Mark C. and Matt Gauthier (2017), “Venezuela As A Case Study
    in Limited (Sovereign) Liability,” Capital Markets Law Journal, 12 (2), April,
    215–23.

    Wigglesworth, Robin and Michael Stott (2019), “Argentina Seeks to Restructure
    $101bn of Debt,” Financial Times, August 29.

    Wood, Philip R. (1982), “External Governing Law—Either a Fortress or a Paper-
    House,” International Financial Law Review, 1 (3), July, 11–14.

    Wood, Philip R. (2020), “Choice of Governing Law for Bonds,” Capital Markets
    Law Journal, 15 (1), January, 3–17.

    World Bank (2014), Corporate Governance of State-Owned Enterprises: A Toolkit.

    Zettelmeyer, Jeromin, Christoph Trebesch, Mitu Gulati, Tommaso Monacelli and
    Karl Whelan (2013a), “The Greek Debt Restructuring: An Autopsy,” Economic



                                       2
Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 40 of 43



    Policy, July, 28 (75), 515–63.

    Zettelmeyer, Jeromin, Christoph Trebesch, Mitu Gulati (2013b), “The Greek Debt
    Restructuring: An Autopsy, Appendix,” draft, July.

 II. DOCUMENTS

    Complaint, Dkt. 1, Petróleos de Venezuela, S.A., PDVSA Petróleo, S.A., and PDV
    Holding, Inc., v. MUFG Union Bank, N.A. and GLAS Americas LLC, No. 1:19-
    cv-10023.

    Answer and Counterclaims, and Exs. A–E, Dkts. 40–40.5, Petróleos de
    Venezuela, S.A., PDVSA Petróleo, S.A., and PDV Holding, Inc., v. MUFG Union
    Bank, N.A. and GLAS Americas LLC, No. 1:19-cv-10023.

    Global Notes, October 28, 2016 (HL_019590).

    Indenture, October 27, 2016 (HL_002709).

    Pledge and Security Agreement, October 28, 2016 (ASH_00009011).

    Petróleos de Venezuela, S.A., Offering Circular, September 16, 2016
    https://www.sec.gov/Archives/edgar/data/906424/000119312516712239/d171369
    dex99t3e.htm.

    The Republic of Argentina, Offering Memorandum for the Issuance of
    $2,750,000,000 6.250% Bonds due 2019, $4,500,000,000 6.875% Bonds due
    2021, $6,500,000,000 7.500% Bonds due 2026, and $2,750,000,000 7.625%
    Bonds due 2046 (May 4, 2016).

    The Republic of Argentina, Offering Memorandum for the Issuance of
    $1,000,000,000 6.625% Bonds due 2028 and $1,750,000,000 7.125% Bonds due
    2036 (July 6, 2016).

    The Republic of Argentina, Offering Memorandum for the Issuance of
    €1,250,000,000 3.875% Bonds due 2022 and €1,250,000,000 5.000% Bonds due
    2027 (Oct. 5, 2016).

    The Republic of Argentina, Offering Memorandum for the Issuance of
    $3,250,000,000 5.625% Bonds due 2022 and $3,750,000,000 6.875% Bonds due
    2027 (Jan. 26, 2017).

    The Republic of Argentina, Luxembourg Listing Memorandum for the Issuance
    of $2,732,991,000 6.250% Bonds due 2019, $4,469,318,000 6.875% Bonds due
    2021, $6,468,120,000 7.500% Bonds due 2026, $2,743,906,000 7.625% Bonds
    due 2046, $988,413,000 6.625% Bonds due 2028, $1,710,730,000 7.125% Bonds
    due 2036, $3,245,605,000 5.625% Bonds due 2022, and 3,744,556,000 6.875%
    Bonds due 2027 (Apr. 28, 2017).


                                       3
 Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 41 of 43



      The Republic of Argentina, Offering Memorandum for the Issuance of
      $2,750,000,000 7.125% Bonds due 2117 (June 19, 2017).

      The Republic of Argentina, Prospectus Supplement for the Issuance of
      €1,000,000,000 3.375% Bonds due 2023, €1,000,000,000 5.250% Bonds due
      2028, and €750,000,000 6.250% Bonds due 2047 (Nov. 2, 2017).

      The Republic of Argentina, Prospectus Supplement for the Issuance of
      $1,750,000,000 4.625% Bonds due 2023, $4,250,000,000 5.875% Bonds due
      2028, and $3,000,000,000 6.875% Bonds due 2048 (Jan. 4, 2018).

   III. STATUTES

      Foreign Sovereign Immunities Act, 28 U.S.C. § 1603–05.

      State Immunity Act, 1978, c. 33, §§ 1–3, 14 (Eng.).

B. CONSULTED SOURCES NOT CITED IN THE DECLARATION

   I. DOCUMENTS

      The Republic of Greece, Offering Circular for the Issuance of €5,000,000,000
      3.70% Bonds due 2015 (Feb. 21, 2005).

      The Republic of Greece, Offering Circular for the Issuance of €5,000,000,000
      4.5% Bonds due 2037 (Mar. 4, 2005).

      The Republic of Greece, Offering Circular for the Issuance of €5,000,000,000
      3.10% Bonds due 2010 (Apr. 18, 2005).

      The Republic of Greece, Prospectus for the Issuance of CHF 650,000,000 2 1/8%
      Bonds due 2013 (June 29, 2005).

      The Republic of Greece, Offering Circular for the Issuance of €400,000,000 Fixed
      to CMS Spread Linked Notes due 2025 (July 4, 2005).

      The Republic of Greece, Offering Circular for the Issuance of €250,000,000 Fixed
      to Floating Rate Capped Government Bonds due 2024 (July 5, 2005).

      The Republic of Greece, Offering Circular for the Issuance of €250,000,000 CMS
      - Linked Notes with Global Floor due 2020 (July 12, 2005).

      The Republic of Greece, Offering Circular for the Issuance of €5,000,000,000
      3.60% Bonds due 2016 (Jan. 17, 2006).

      The Republic of Greece, Offering Circular for the Issuance of €250,000,000 CMS
      – Linked Notes with Coupon Floor due 2021 (Apr. 18, 2006).




                                          4
Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 42 of 43



    The Republic of Greece, Offering Circular for the Issuance of €5,000,000,000
    3.90% Bonds due 2011 (May 22, 2006).

    The Republic of Greece, Offering Circular for the Issuance of €100,000,000 Fixed
    to Floating Rate Capped Government Bonds due 2021 (May 30, 2006).

    The Republic of Greece, Offering Circular for the Issuance of €150,000,000 Fixed
    to CMS Spread Linked Notes due 2021 (with option to switch to floating rate)
    (June 8, 2006).

    The Republic of Greece, Offering Circular for the Issuance of €2,100,000,000
    Floating Rate Notes due 2018 (July 4, 2006).

    The Republic of Greece, Offering Circular for the Issuance of €130,000,000 Fixed
    to CMS Spread Linked Notes due 2026 (July 7, 2006).

    Hellenic Railways, Temporary Global Note representing €225,000,000 4.215 %
    Guaranteed Notes due 2019 guaranteed by the Republic of Greece (Dec. 15,
    2006).

    The Republic of Greece, Offering Circular for the Issuance of €5,000,000,000
    4.30% Bonds due 2017 (Jan. 15, 2007).

    The Republic of Greece, Offering Circular for the Issuance of €4,000,000,000
    4.60% Notes due 2040 (Feb. 2, 2007).

    The Republic of Greece, Offering Circular for the Issuance of €1,000,000,000
    2.085% Inflation Linked Notes due 2057 (Mar. 29, 2007).

    The Republic of Greece, Offering Circular for the Issuance of €3,500,000,000
    2.30% Inflation Linked Bonds due 2030 (Apr. 12, 2007).

    The Republic of Greece, Offering Circular for the Issuance of €5,000,000,000
    4.70% Bonds due 2024 (May 29, 2007).

    The Republic of Greece, Offering Circular for the Issuance of €4,000,000,000
    2.30% Inflation Linked Bonds due 2030 (Jan. 28, 2008).

    The Republic of Greece, Offering Circular for the Issuance of €600,000,000
    2.085% Inflation Linked Notes due 2057 (Mar. 28, 2008).

    The Republic of Greece, Offering Circular for the Issuance of €3,550,000,000
    Floating Rates Notes due 2016 (Apr. 9, 2008).

    The Republic of Greece, Offering Circular for the Issuance of €4,000,000,000
    4.60% Bonds due 2018 (May 9, 2008).




                                       5
Case 1:19-cv-10023-KPF Document 134-1 Filed 06/16/20 Page 43 of 43



    The Republic of Greece, Offering Circular for the Issuance of €1,500,000,000
    4.625% Bonds due 2013 (June 24, 2008).

    The Republic of Greece, Offering Circular for the Issuance of €500,000,000
    Floating Rate Notes due 2016 (July 17, 2008).

    The Republic of Greece, Offering Circular for the Issuance of €1,000,000,000
    Floating Rate Notes due 2016 (Aug. 8, 2008).

    The Republic of Greece, Offering Circular for the Issuance of €5,500,000,000
    5.50% Bond due 2014 (Jan. 26, 2009).

    The Republic of Greece, Offering Circular for the Issuance of €7,000,000,000
    4.30% Bonds due 2012 (Feb. 16, 2009).

    The Republic of Greece, Offering Circular for the Issuance of €150,000,000
    Floating Rate Notes due 2012 (Mar. 23, 2009).

    The Republic of Greece, Offering Circular for the Issuance of €7,000,000,000
    5.50% Bonds due 2014 (April 6, 2009).

    The Republic of Greece, Offering Circular for the Issuance of €7,000,000,000
    5.30% Bonds due 2026 (Nov. 9, 2009).

    The Republic of Greece, Offering Circular for the Issuance of €8,000,000,000
    6.10% Bonds due 2015 (Jan. 29, 2010).

    The Republic of Greece, Offering Circular for the Issuance of €5,000,000,0000
    6.25% Bonds due 2020 (Mar. 10, 2010).

    The Republic of Greece, Offering Circular for the Issuance of €5,000,000,000
    5.90% Bonds due 2017 (April 1, 2010).




                                       6
